United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1722
Issued: March 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 17, 20161 appellant filed a timely appeal from a February 25, 2016 merit
decision and a July 20, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a right knee injury on November 19, 2014 causally related to the accepted employment
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. 20 C.F.R. § 501.3(e)-(f).
One hundred and eighty days from February 25, 2016, the date of OWCP’s decision, was August 23, 2016. Since
using August 24, 2016, the date the appeal was received by the Clerk of the Board, would result in the loss of appeal
rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is
August 17, 2016, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

incident; and (2) whether OWCP properly denied appellant’s request for further merit review of
his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 16, 2014 appellant, then a 66-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 19, 2014 around 10:00 a.m. he sustained a medial
gastrocnemius tear as a result of his right knee buckling while he was loading mail onto a cart
and trying to position himself to keep from falling. He stated that he tore a muscle in his right
leg. Appellant also noted that his right leg was still recovering from a previous total right knee
replacement.
By letter dated January 8, 2015, OWCP informed appellant of the evidence necessary to
establish his claim. It noted that he had not provided sufficient medical evidence to establish his
claim, because no diagnosis had been provided, and no opinion from a physician as to the cause
of his alleged injury. OWCP requested that appellant submit additional evidence and afforded
him 30 days to do so.
In a report dated November 19, 2014, Dr. Craig H. Phillips, a Board-certified family
practitioner, examined appellant and diagnosed him with right leg sprain. He noted that at
around 10:00 a.m. on that date appellant tripped and immediately developed pain in the upper
right calf. Dr. Phillips noted that appellant’s medical history included a right knee replacement
on January 22, 2014. He recommended no weight-bearing for the next week. Dr. Phillips noted
that appellant was followed by an orthopedic surgeon for arthritis in the right knee.
In a note dated December 4, 2014, Dr. Nicholas R. Harding, a Board-certified orthopedic
surgeon, examined appellant, stating that his right knee was status post arthroplasty, and doing
well with good range of motion and a stable joint. On examination of an x-ray he noted that the
articular surface of the right knee medial compartment was reasonably well-preserved, along
with the other segments of the knee. Dr. Harding diagnosed internal derangement of the left
knee on the basis of a physical examination. He further noted that appellant would need physical
therapy for a right knee medial gastrocnemius tear.
By decision dated February 9, 2015, OWCP denied appellant’s claim for compensation.
It accepted that the employment incident occurred as alleged. However, OWCP found that
appellant had not submitted a medical report containing a well-reasoned medical opinion as to
how the incident of November 19, 2014 caused a diagnosis of “left” knee meniscus tear.
On February 20, 2015 appellant requested a review of the written record before an
OWCP hearing representative.
By letter dated February 18, 2015, appellant noted that, while he had a separate workers’
compensation claim for an injury to his left knee, the present claim was for the gastrocnemius
tear in his right leg, and as such the February 9, 2015 denial was not accurate.
By decision dated July 22, 2015, a hearing representative affirmed OWCP’s decision
dated February 9, 2015. The decision did not address OWCP’s mischaracterization of
appellant’s injury under the present claim as for his left lower extremity. OWCP found that
2

appellant had not submitted sufficient evidence to establish that his right knee medial
gastrocnemius tear was caused by the incident of November 19, 2014.
By letter dated July 27, 2015, appellant requested reconsideration. In support of his
request, he submitted numerous reports from physical therapists, urinalysis reports, and a
prescription slip.
By decision dated February 25, 2016, OWCP reviewed the merits of appellant’s case and
affirmed the decision of July 22, 2015. It noted that he had not submitted a report from a
physician containing a well-reasoned explanation of the causal relationship between his
diagnosed right medial gastrocnemius tear and the incident of November 19, 2014.
On April 15, 2016 appellant again requested reconsideration. With his request, appellant
submitted a direct deposit sign-up form.
By decision dated July 20, 2016, OWCP denied appellant’s request for reconsideration,
noting that he had not submitted relevant and pertinent new evidence in support of his claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8

3

Id.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

5

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 4.

3

The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS -- ISSUE 1
The Board finds that the medical evidence submitted by appellant is insufficient to
establish that the incident of November 19, 2014 caused a right knee injury.
Appellant submitted several medical reports containing diagnoses, but did not submit any
reports containing a well-reasoned and explicit opinion from a physician as to the cause of
appellant’s diagnosed right knee condition. In a report dated November 19, 2014, Dr. Phillips
examined appellant and diagnosed him with leg sprain. He noted that at around 10:00 a.m. on
that date, appellant tripped and immediately developed pain in the upper right calf. Dr. Phillips
also noted appellant’s medical history of total right knee replacement and arthritis of the right
knee. However, he did not offer a rationalized medical opinion explaining how appellant’s knee
buckling while he was loading mail caused a leg sprain. Medical evidence submitted to support
a claim for compensation should reflect a correct history, and the physician should offer a
medically-sound explanation of how the claimed work event caused or aggravated the claimed
condition.14
In a note dated December 4, 2014, Dr. Harding related that appellant was status post
arthroplasty of the right knee and that appellant would need physical therapy for a right knee
9

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

13

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

D.D., Docket No. 13-1517 (issued April 14, 2014).

4

medial gastrocnemius tear. This report, while probative on the issue of appellant’s diagnosis,
does not contain a sufficient biomechanical explanation of how the event of November 19, 2014
caused or aggravated his right medial gastrocnemius tear. This is especially important given
appellant’s preexisting right knee conditions of arthritis and total knee replacement.15
OWCP has also received reports from physical therapists. However, the Board has held
that reports signed by a physical therapist are not considered medical evidence as these providers
are not considered physicians under FECA.16
As appellant has not submitted any sufficiently rationalized medical evidence to support
his allegation that he sustained an injury causally related to a work-related incident on
November 19, 2014, he has not met his burden of proof to establish his claim.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.18 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.19
ANALYSIS -- ISSUE 2
OWCP issued a February 25, 2016 decision, denying modification of a July 22, 2015
decision which found that appellant had not submitted sufficient medical evidence to establish
causal relationship between the November 19, 2014 work incident and his diagnosed right
medial gastrocnemius tear.

15

G.M., Docket No. 1367 (issued November 19, 2013).

16

See David P. Sawchuk, 57 ECAB 316 (2006) (by individuals such as physician assistants, nurse and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) provides that the term
physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law. See Merton J. Sills, 39 ECAB 572, 575
(1988); P.R., Docket No 14-1007 (issued August 13, 2014).
17

Supra note 12.

18

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

19

Id. at. § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

5

On April 15, 2016 appellant requested reconsideration.
submitted a direct deposit sign-up form.

With his request, appellant

The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of his claim.
In his April 15, 2016 request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law, or advance relevant new legal pertinent argument
not previously considered. Thus, he is not entitled to a review of the merits of his claim based on
the first and second above-noted requirements under section 10.606(b)(3).
The underlying issue is whether appellant has submitted sufficient evidence to establish a
causal relationship between the November 19, 2014 work incident and appellant’s diagnosed
medical condition. A claimant may be entitled to a merit review by submitting relevant and
pertinent new evidence, but appellant did not submit any relevant and pertinent new evidence in
this case. The only evidence submitted by appellant on reconsideration of the February 25, 2016
decision was a direct deposit sign-up form. While this evidence was not previously reviewed by
OWCP, it was irrelevant to the denial of appellant’s claim. As such, it was insufficient to
warrant reconsideration of appellant’s claim.
The Board accordingly finds that appellant has not met any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
injury causally related to the accepted November 19, 2014 employment incident. The Board
further finds that OWCP properly denied appellant’s request reconsideration of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 20 and February 25, 2016 are affirmed.
Issued: March 22, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

